Dismissed by unpublished PER CURIAM opinion.
PER CURIAM.
Alexander Pastene seeks to appeal the magistrate judge’s order remanding his civil action to state court. The magistrate judge’s remand order is not reviewable. See 28 U.S.C. § 1447(d) (2000). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.